Case 2:13-cv-00036-JES-NPM Document 323 Filed 11/25/20 Page 1 of 9 PageID 6727



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

 PAMELA M. PERRY,

             Plaintiff,

 v.                                 Case No:   2:13-cv-36-FtM-29DNF

 THE   SCHUMACHER   GROUP   OF
 LOUISIANA,    a     Louisiana
 corporation, THE SCHUMACHER
 GROUP OF FLORIDA, INC., a
 Florida corporation, COLLIER
 EMERGENCY   GROUP,   LLC,   a
 Florida limited liability
 company, HEALTH MANAGEMENT
 ASSOCIATES INC., a Michigan
 corporation and NAPLES HMA,
 LLC,   a   Florida    limited
 liability company,

             Defendants.


                             OPINION AND ORDER

       This matter comes before the Court on defendant Naples HMA,

 LLC’s Omnibus Motion in Limine (Doc. #305) filed on September 18,

 2020.     Plaintiff filed a Response in Opposition (Doc. #313) on

 October 16, 2020.        For the reasons that follow, the motion is

 denied.

                                     I.

       The Schumacher Group (TSG), consisting of defendants the

 Schumacher Group of Louisiana, Inc., the Schumacher Group of

 Florida, Inc., and the Collier Emergency Group, LLC (CEG), is a
Case 2:13-cv-00036-JES-NPM Document 323 Filed 11/25/20 Page 2 of 9 PageID 6728



 corporation that provides healthcare staffing services at medical

 facilities in certain states throughout the country.          (Doc. #142,

 p. 12.)     In 2011, CEG entered into an exclusive agreement with

 defendant Naples HMA, LLC (HMA) to staff the emergency departments

 at two hospitals in Naples, Florida.             (Doc. #244-1, p. 30.)

 Plaintiff Pamela Perry, M.D., an African American female emergency

 physician, was hired in June 2011 to serve as the medical director

 in the emergency department at one of the hospitals, Pine Ridge.

 (Doc.    #244,   p.   5.)   Plaintiff’s    employment   was   subsequently

 terminated in 2012, and she has filed suit against the defendants

 alleging various discrimination and retaliation claims.              (Doc.

 #235.)      HMA now seeks to preclude plaintiff from introducing

 certain evidence, testimony, and argument on a variety of issues.

 (Doc. #305.)     The Court will address these issues in turn.

                                     II.

    A. Damages: Back Pay, Lost Wages, Front Pay

       HMA’s motion raises several arguments relating to potential

 damages, including back pay, lost wages, and front pay.

       (1)    Back Pay Is Not Determined By Jury

       HMA asserts that plaintiff is not entitled to have a jury

 consider and decide the issue of back pay.          While such a request

 may stretch the proper scope of a motion in limine, the law is

 clear that the issue of back pay is for the Court and not the jury.




                                    - 2 -
Case 2:13-cv-00036-JES-NPM Document 323 Filed 11/25/20 Page 3 of 9 PageID 6729



       A prevailing plaintiff in a Title VII case is “presumptively

 entitled to back pay,” Nord v. U.S. Steel Corp., 758 F.2d 1462,

 1472 (11th Cir. 1985), which refers to “the compensation that the

 plaintiff     would     have   received     from   the    employer   had   the

 discrimination not occurred.”        E.E.O.C. v. Joe’s Stone Crab, Inc.,

 15 F. Supp. 2d 1364, 1376 (S.D. Fla. 1998).               HMA argues that any

 award of back pay should be determined by the Court rather than

 the jury, and suggests plaintiff disagrees.              (Doc. #305, pp. 1-2;

 Doc. #312, p. 4 n.1.)          Plaintiff does not address this issue in

 its response, but the Court agrees that “[b]ack pay under Title

 VII is an equitable remedy, and as a result, it does not include

 a right to a jury determination.”           Holland v. Gee, 677 F.3d 1047,

 1064 n.8 (11th Cir. 2012); see also Brown v. Ala. Dep’t of Transp.,

 597 F.3d 1160, 1184 (11th Cir. 2010) (“Backpay in this Circuit is

 considered equitable relief, whether granted under Title VII,

 which provides solely for equitable remedies, or §§ 1981 and 1983,

 which provide for legal remedies as well.                The determination of

 backpay under any of these provisions therefore entails no rights

 under   the   seventh    amendment.”      (marks   and   citations   omitted).

 Accordingly, the issue of back pay will be decided by the Court,

 not the jury.




                                     - 3 -
Case 2:13-cv-00036-JES-NPM Document 323 Filed 11/25/20 Page 4 of 9 PageID 6730



       (2)   Evidence of Back Pay, Lost Wages After October 1, 2014

       HMA recognizes that the Sixth Amended Complaint alleges that

 HMA is a joint employer with TSG.            HMA argues, however, that

 plaintiff “should be precluded from introducing evidence at trial

 regarding any alleged lost wages after October 1, 2014,” the date

 HMA terminated its staffing agreement with TSG.            (Doc. #305, p.

 2.)   HMA argues that plaintiff’s contractual relationship was only

 with TSG, so that once HMA terminated its relationship with TSG on

 October 1, 2014, her position at HMA would have terminated and HMA

 could have no possible liability to plaintiff beyond that date.

 (Id. at 2-9.)

       While presented as a request to preclude the admission of

 evidence, HMA is essentially seeking a judicial determination of

 the sufficiency of the evidence beyond a certain date.             See id.

 p. 8 (“It is Plaintiff’s burden to establish her damages, including

 any damages beyond the termination of the contract under which she

 was allegedly employed.      Plaintiff has failed to meet this burden

 here, and the Court is not required to recreate the hypothetical

 career path of Plaintiff to award back pay beyond the termination

 of Naples HMA’s contract with TSG.”          (citations omitted)).       As

 plaintiff argues (Doc. #313, pp. 7-8), such a determination goes

 beyond the proper scope of a motion in limine.            See Whidden v.

 Roberts, 334 F.R.D. 321, 324-25 (N.D. Fla. 2020) (“A motion in




                                    - 4 -
Case 2:13-cv-00036-JES-NPM Document 323 Filed 11/25/20 Page 5 of 9 PageID 6731



 limine is not a permissible substitute for a motion for summary

 judgment.”); Arthrex, Inc. v. Parcus Med., LLC, 2014 WL 2700802,

 *1   (M.D.     Fla.      June    13,    2014)    (agreeing    with    plaintiff       that

 defendant’s         argument        regarding       insufficient       evidence        was

 “essentially a motion for summary judgment” and “is not a proper

 motion in limine”); Burkhart v. R.J. Reynolds Tobacco Co., 2014 WL

 12617550, *4 (M.D. Fla. Apr. 30, 2014) (“[A] motion in limine

 should       not    be    used     to   resolve     factual     disputes      or     weigh

 evidence.”); Bishop v. Textron, Inc., 2006 WL 6866491, *2 (S.D.

 Fla. Jan. 25, 2006) (denying motion in limine based on lack of

 evidence, but without prejudice to renewal “after the close of

 evidence       or     during     the    charge     conference    in    this        case”).

 Accordingly, the Court denies this portion of HMA’s motion.

        (3)     Front Pay

        HMA     next      seeks   to     preclude    plaintiff     from     seeking      or

 introducing evidence relating to an award of front pay after the

 October 1, 2014 termination of the HMA-TSG contract.                       (Doc. #305,

 p. 9.)    “[F]ront pay is simply money awarded for lost compensation

 during the period between judgment and reinstatement or in lieu of

 reinstatement,” Pollard v. E.I. du Pont de Nemours & Co., 532 U.S.

 843,     846    (2001),      and      “prevailing    Title    VII     plaintiffs       are

 presumptively entitled to either reinstatement or front pay.”

 U.S. E.E.O.C. v. W&O, Inc., 213 F.3d 600, 619 (11th Cir. 2000)




                                            - 5 -
Case 2:13-cv-00036-JES-NPM Document 323 Filed 11/25/20 Page 6 of 9 PageID 6732



 (citation omitted)).     Like back pay, “[f]ront-pay is an equitable

 remedy that is properly decided by the Court without submission to

 a jury.”    Gerry v. City of Hialeah, 152 F. Supp. 2d 1350, 1351

 (S.D.   Fla.   2001);   see   also    U.S.   E.E.O.C.,   213   F.3d   at   619

 (reaffirming “the principle that front pay is an equitable remedy

 awarded at the discretion of the district court”); Eleventh Circuit

 Pattern Jury Instruction 4.5 (“Front pay is an equitable remedy to

 be determined by the court at the conclusion of the jury trial.”).

       For the same reasons it asserts against back pay and lost

 wages, HMA argues plaintiff cannot meet her burden of establishing

 front pay damages after October 1, 2014.          (Doc. #305, p. 9.)       And

 for the same reasons the Court rejected HMA’s back pay/lost wages

 argument, the Court finds this issue is not appropriate to decide

 on a motion in limine.     See Whidden, 334 F.R.D. at 324-25; Arthrex,

 2014 WL 2700802, *1; Burkhart, 2014 WL 12617550, *4; Bishop, 2006

 WL 6866491, *2.    Accordingly, HMA’s request is denied.

       (4)   Damages Relating to Travel, Lodging, and Meals

       HMA next seeks to preclude plaintiff from offering evidence

 of over $85,000 in travel expenses caused by her need to commute

 to her subsequent employment, including lodging and meals, that

 would not have been incurred if she had been permitted to remain

 in her position at Pine Ridge.        (Doc. #305, pp. 9-10.)     HMA argues

 that because plaintiff turned down employment offers that would




                                      - 6 -
Case 2:13-cv-00036-JES-NPM Document 323 Filed 11/25/20 Page 7 of 9 PageID 6733



 have required less of a commute and offered a higher salary, she

 “has failed to properly mitigate her damages and should not be

 entitled to any avoidable ‘travel-related expenses’ incurred due

 to her subsequent employment.”       (Id. p. 12.)

       The primary function of this portion of HMA’s position is to

 improperly expand the proper scope of a motion in limine.                HMA

 does not seek a ruling on the admissibility of evidence related to

 plaintiff’s travel expenses, and in fact does not even argue such

 evidence is inadmissible.        Rather, HMA seeks to have the Court

 weigh the evidence in the record and make a legal determination

 that plaintiff failed to mitigate her damages.          The Court declines

 to do so.     See Voss v. City of Key West, Fla., 24 F. Supp. 3d

 1228, 1233 (S.D. Fla. 2014) (“The Court agrees with Defendant that

 the reasonableness of Plaintiff’s mitigation efforts is an issue

 to be decided by the jury at trial.”).        Accordingly, this portion

 of HMA’s motion is denied.

       (5)   Potential Testimony

       The   remainder   of   HMA’s   motion    seeks    to   preclude    the

 introduction of several out-of-court statements that HMA asserts

 are   inadmissible.     (Doc.   #305,   pp.   12-30.)     HMA   argues   the

 statements, which all involve racial and/or gender issues, are

 inadmissible as, inter alia, irrelevant, unduly prejudicial, and

 hearsay.    (Id.)   Plaintiff responds that the statements at issue




                                    - 7 -
Case 2:13-cv-00036-JES-NPM Document 323 Filed 11/25/20 Page 8 of 9 PageID 6734



 are not hearsay because they are not being offered for the truth

 of the matter asserted, but rather “to show Plaintiff heard what

 was said and that it contributed to her perception of workplace

 culture.”    (Doc. #313, p. 13); see United States v. Trujillo, 561

 Fed. App’x 840, 842 (11th Cir. 2014) (“Generally, an out-of-court

 statement admitted to show its effect on the listener is not

 hearsay.” (citation omitted)).         Plaintiff also argues that any

 admissibility questions should be resolved at trial.          (Doc. #313,

 p. 13.)

       The Court finds HMA’s arguments can be more appropriately

 addressed during the trial.      See Ramirez v. E.I. Dupont De Nemours

 & Co., 2010 WL 3516103, *1 (M.D. Fla. Sept. 3, 2010) (“The Court

 notes that it is capable of deciding hearsay issues during the

 trial and that a motion in limine predicated upon the exclusion of

 hearsay seems a bit tedious at this juncture . . . .             The Court

 will assess hearsay considerations during the trial of this case,

 and accordingly, denies the motion to exclude hearsay evidence

 without prejudice.      Defendant is free to re-raise the arguments

 asserted in this Motion during trial, as appropriate.”); Mee Indus.

 v. Dow Chem. Co., 2008 WL 874836, *1 (M.D. Fla. Mar. 27, 2008)

 (“Motions in limine are disfavored; admissibility questions should

 ordinarily be ruled upon as they arise at trial.          Accordingly, if

 evidence is not clearly inadmissible, evidentiary rulings must be




                                    - 8 -
Case 2:13-cv-00036-JES-NPM Document 323 Filed 11/25/20 Page 9 of 9 PageID 6735



 deferred until trial to allow questions of foundation, relevancy,

 and prejudice to be resolved in context.” (citations omitted)).

 While the statements at issue are at least suspect, the Court

 cannot say at this point of the proceedings that they are clearly

 inadmissible.     Therefore, HMA’s request to exclude the statements

 at issue is denied without prejudice to re-raising these issues at

 trial.

       Accordingly, it is hereby

       ORDERED:

       Naples HMA, LLC’s Omnibus Motion in Limine (Doc. #305) is

 DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this            25th     day

 of November, 2020.




       Copies: Counsel of record




                                    - 9 -
